                Case 2:18-cv-01543-JLR Document 154 Filed 05/10/19 Page 1 of 3




 1                                                          THE HONORABLE JAMES L. ROBART
 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 8                                         AT SEATTLE
 9    BOMBARDIER INC.,
                                                       No. 2:18-cv-1543 RAJ
10
                               Plaintiff,
                                                       RE-NOTE OF DEFENDANT MITSUBISHI
11    v.                                               AIRCRAFT CORPORATION MOTION
                                                       TO SEAL (Dkt. 125)
12    MITSUBISHI AIRCRAFT
      CORPORATION, MITSUBISHI                          RE-NOTED ON MOTION CALENDAR:
13    AIRCRAFT CORPORATION AMERICA                     Friday, May 31, 2019
14    INC., et al.,

15                             Defendants.

16   TO: THE CLERK OF THE COURT

17   AND TO: ALL PARTIES
18
              Please take notice that Defendant Mitsubishi Aircraft Corporation (“MITAC”) is re-
19
     noting its Motion to Seal (Dkt No.125). Defendant MITAC requests that the Court update the
20
     docket accordingly with the new noting date of May 31, 2019.
21

22

23

24

25

26

      RE-NOTE OF DEFENDANT MITSUBISHI                                         Perkins Coie LLP
      AIRCRAFT CORPORATION’S MOTION TO SEAL                             1201 Third Avenue, Suite 4900
                                                                          Seattle, WA 98101-3099
      (No. 2:18-cv-1543 RAJ) – 1                                            Phone: 206.359.8000
     121153-0002/144361645.1                                                 Fax: 206.359.9000
                Case 2:18-cv-01543-JLR Document 154 Filed 05/10/19 Page 2 of 3




 1            RESPECTFULLY SUBMITTED this 10th day of May 2019.
 2                                              s/Mary Z. Gaston
                                                Jerry A. Riedinger, WSBA No. 25828
 3                                              Mack H. Shultz, WSBA No. 27190
                                                James Sanders, WSBA No. 24565
 4                                              Mary Z. Gaston, WSBA No. 27258
                                                Shylah R. Alfonso, WSBA No. 33138
 5                                              Perkins Coie LLP
                                                1201 Third Avenue, Suite 4900
 6                                              Seattle, WA 98101-3099
                                                Telephone: 206.359.8000
 7                                              Facsimile: 206.359.9000
                                                E-mail: JRiedinger@perkinscoie.com
 8                                              E-mail: MShultz@perkinscoie.com
                                                E-mail: MGaston@perkinscoie.com
 9
                                                Attorneys for Defendant Mitsubishi Aircraft
10                                              Corporation
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      RE-NOTE OF DEFENDANT MITSUBISHI AIRCRAFT                       Perkins Coie LLP
      CORPORATION’S MOTION TO SEAL                             1201 Third Avenue, Suite 4900
                                                                 Seattle, WA 98101-3099
      (No. 2:18-cv-1543 RAJ) – 2                                   Phone: 206.359.8000
     121153-0002/144361645.1                                        Fax: 206.359.9000
                  Case 2:18-cv-01543-JLR Document 154 Filed 05/10/19 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2            I certify under penalty of perjury that May 10, 2019, I electronically filed the foregoing

 3   with the Clerk of the Court using the CM/ECF system, which will send notification of such filing

 4   to the email addresses indicated on the Court’s Electronic Mail Notice List.

 5            .

 6
      DATED this 10th day of May 2019.                    /s/Mary Z. Gaston
 7                                                        Mary Z. Gaston, WSBA No. 27258
                                                          Perkins Coie LLP
 8                                                        1201 Third Avenue, Suite 4900
                                                          Seattle, WA 98101-3099
 9                                                        Telephone: 206.359.8000
                                                          Facsimile: 206.359.9000
10                                                        E-mail: mgaston@perkinscoie.com
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

      CERTIFICATE OF SERVICE                                                     Perkins Coie LLP
      (No. 2:18-cv-1543 RAJ) – 1                                           1201 Third Avenue, Suite 4900
                                                                             Seattle, WA 98101-3099
                                                                               Phone: 206.359.8000
     121153-0002/144361645.1                                                    Fax: 206.359.9000
